NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           APR 29 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

REX B. CRUSE,                                    No. 15-35290

               Petitioner - Appellant,           D.C. No. 2:14-cv-01118-MJP

 v.
                                                 MEMORANDUM*
SCOTT RUSSELL,

               Respondent - Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Marsha J. Pechman, District Judge, Presiding

                             Submitted April 26, 2016**

Before:        McKEOWN, WARDLAW, and PAEZ, Circuit Judges.

      Washington state prisoner Rex B. Cruse appeals pro se from the district

court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition as time barred.

We have jurisdiction under 28 U.S.C. § 2253. We review de novo, see Ramirez v.

Yates, 571 F.3d 993, 997 (9th Cir. 2009), and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Cruse contends that he is entitled to equitable tolling in light of his reliance

on erroneous third-party legal advice, pro se status, limited access to legal

materials in his prison’s law library, and lack of “fair notice” that the statute of

limitations was running. “A petitioner seeking equitable tolling bears the heavy

burden of showing (1) that he has been pursuing his rights diligently, and (2) that

some extraordinary circumstance stood in his way.” Chaffer v. Prosper, 592 F.3d
1046, 1048 (9th Cir. 2010) (internal quotation omitted). Cruse’s reliance on

erroneous legal advice, pro se status, and limited law library access do not

constitute extraordinary circumstances. See Ramirez, 571 F.3d at 998 (access to

law library); Rasberry v. Garcia, 448 F.3d 1150, 1154 (9th Cir. 2006) (pro se

status); Miranda v. Castro, 292 F.3d 1063, 1066-67 (9th Cir. 2002) (erroneous

legal advice). Furthermore, there is no authority to support Cruse’s contention that

he was entitled to “fair notice” that the statute of limitations was running. Thus,

we conclude that none of Cruse’s allegations, nor their combination, so interfered

with his ability to file a timely federal habeas petition as to warrant equitable

tolling. See Chaffer, 592 F.3d at 1049.

      We treat Cruse’s additional argument as a motion to expand the certificate of

appealability and deny the motion. See 9th Cir. R. 22-1(e); Hiivala v. Wood, 195
F.3d 1098, 1104-05 (9th Cir. 1999).

      AFFIRMED.


                                            2                                       15-35290